Citation Nr: 1633252	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  08-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an extension of a temporary total disability benefits for a period of convalescence pursuant to 38 C.F.R. § 4.30 beyond May 1, 2010.

2.  Entitlement to a rating in excess of 40 percent prior to March 5, 2013, for service-connected right hand disability.

3.  Entitlement to a rating in excess of 70 percent from March 5, 2013, for service-connected right hand disability, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).

(The Veteran's claim of entitlement to a TDIU is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that rating decision, the RO increased the Veteran's disability rating for his service-connected right hand disability to 70 percent, effective March 5, 2013.  Additionally, the RO assigned a temporary total disability rating for the service-connected right knee disability due to convalescence pursuant to 38 C.F.R. § 4.30, from February 12, 2010, to April 1, 2010. 

In January 2016, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The Board notes that the December 2014 statement of the case characterized the Veteran's claim as entitlement to an earlier effective date for the assigned 70 percent rating for service-connected loss of use of the right hand.  However, as noted above, his current appeal stems from his claim for an increased rating filed on March 11, 2010.  Thus, the Board finds that the issues on appeal are more appropriately characterized as entitlement to a rating in excess of 40 percent prior to March 5, 2013, entitlement to a rating in excess of 70 percent thereafter, for service-connected right hand disability, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).

In a December 2014 rating decision, the AOJ extended the Veteran's temporary total disability rating for his service-connected right knee disability due to convalescence to May 1, 2010 pursuant to 38 C.F.R. § 4.30.  However, this issue is still before the Board because the Veteran has not expressed satisfaction with the assigned rating, he is presumed to seek the maximum available benefit for a disability, and a higher rating is still available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board had recharacterized the issue of entitlement to an extension of a temporary total disability benefits for a period of convalescence pursuant to 38 C.F.R. § 4.30 beyond May 1, 2010, to reflect the December 2014 rating decision.

Similarly, the April 2013 rating decision on appeal increased the Veteran's disability rating for his service-connected right hand disability to 70 percent, effective March 5, 2013.  However, as noted above, since the current issue stems from the Veteran's March 11, 2010 claim, it is still on appeal because he has not expressed satisfaction with the assigned ratings, he is presumed to seek the maximum available benefit for a disability, and higher ratings are still available both before and after March 5, 2013, including an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  See AB v. Brown, supra.  Thus, the Board had recharacterized the issue of entitlement to an increased rating for service-connected right hand disability to reflect the staged ratings assigned.

This appeal is now being processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's claims for a rating in excess of 40 percent prior to March 5, 2013, and in excess of 70 percent thereafter, for service-connected right hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran required convalescence from February 12, 2010, to September 1, 2010, as a result of a surgery on his service-connected right knee disability performed on February 12, 2010.


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for convalescence from February 12, 2010, to September 1, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's claim decided herein, he has not alleged that VA has not fulfilled its duty notify or assist.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the claim decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Under applicable criteria, a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986).

In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid the veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  Simply stated, it is not an increased rating claim.

The Court has also determined that the inability to return to any employment indicates a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296 (1995).

Service connection for the Veteran's right knee disability was granted, effective July 12, 2006.  Thereafter, in the April 2013 rating decision on appeal, a temporary total rating due to convalescence was assigned from February 12, 2010, to April 1, 2010.  In a December 2014 rating decision, the temporary total rating was extended to May 1, 2010.

On February 12, 2010, the Veteran underwent an arthroscopic anterior cruciate ligament reconstruction and lateral meniscal debridement.

A March 2010 VA treatment record notes that the Veteran underwent an anterior cruciate ligament repair on February 12, 2010, and that he was doing very well.    The examiner noted that there were no problems with his wound healing.  He was noted to be working on his range of motion exercise, he was walking without a brace, and he was without pain.  The treatment record noted that he was a karate instructor, and that he would be out of work for approximately six month following his surgery.  The Veteran was instructed to continue his rehabilitation.

A March 2010 letter from the Veteran's VA orthopedic surgeon noted that, as a result of his February 12, 2010 surgery, he would be disabled from February 12, 2010 to September 1, 2010, and that he could return to work on September 2, 2010, without any restrictions.

A March 2010 VA physical therapy record noted that the Veteran's was a martial arts instruction and that he would not be returning to work for at least six months.

An April 2010 VA treatment record noted that the Veteran would need to have twelve to sixteen more weeks of physical therapy for strengthening and improving range of motion.

During his January 2016 Board hearing, the Veteran testified that he was initially given a brace for his knee following surgery and then he used crutches for three to four months.

Based upon the evidence of record, and after resolving all reasonable doubt in the Veteran's favor, the board finds that the evidence support the assignment of a temporary total rating under 38 C.F.R. § 4.30(a)(1).  In addition to the Veteran's lay statements discussing his need for a brace and crutches following his surgery, the Board finds that the March 2010 VA treatment record and the March 2010 letter from his orthopedic surgeon demonstrate that the Veteran's surgery required at least one month convalescence.  In fact, the VA treatment record indicated that he would be unable to work for six months, and the March 2011 letter from his orthopedic surgeon indicated that he would be disabled from February 12, 2010, to September 1, 2010, and that he could return to work on September 2, 2010, with no restrictions.  There is no evidence of record that contradicts the March 2010 letter or the March 2010 VA treatment record.

For the foregoing reasons, the Board finds that a temporary total rating for convalescence from February 12, 2010, to September 1, 2010, pursuant to 38 C.F.R. § 4.30, following surgery to the Veteran's service-connected right knee disability is warranted.


ORDER

A temporary total rating for convalescence from February 12, 2010, to September 1, 2010, pursuant to 38 C.F.R. § 4.30, following right knee surgery performed on February 12, 2010, is granted subject to the legal authority governing the payment of compensation benefits.


REMAND

Although the Board regrets additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

At the outset, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  In the December 2014 supplemental statement of the case, the AOJ indicated that treatment records from the Palo Alto VA Medical Center (VAMC) dated through October 23, 2014 were reviewed in connection with the Veteran's claims.  However, the most recent VA treatment record associated with the claims file are dated through December 2, 2011.

As the Veteran's VA treatment records, if procured, could bear on the outcome of his claims on appeal, efforts must be made to obtain any outstanding VA treatment records dated from December 2, 2011.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Prior to March 5, 2013, the Veteran's right hand disability was rated by analogy under Diagnostic Code 8616 for neuritis of the ulnar nerve.  Thereafter, the disability was rated under Diagnostic Code 5125-8511.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  

The Veteran was last afforded a VA examination to address the nature and severity of his service-connected right hand disability in March 2013.  However, during his January 2016 hearing, the Veteran argued that the symptomatology associated with his service-connected right hand disability warranted at least a 70 percent rating since August 10, 2010, the day he underwent a VA examination of his right hand disability.  Moreover, he claimed that his right hand disability had worsened since the March 2013 VA examination.  See January 2016 Hearing Transcript, pg. 18.

Given the foregoing, and the fact that the most recent VA treatment records associated with the claims file are dated through December 2011, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's right hand disability.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board notes that consideration of the Veteran's claim for entitlement to an increased rating for his right hand disability is subject to 38 C.F.R. § 4.68 (i.e., the amputation rule) (the combined rating for disabilities of an extremity shall not exceed the rating for amputation of the extremity at the elective level, were amputation to be performed).  Diagnostic Codes 5123-5125 provide the ratings for amputation of the forearm.  If amputation were elected above the insertion of the pronator teres of the major extremity, the maximum rating would be 80 percent.  If amputation were elected below the pronator teres, or of the hand, the maximum rating would be 70.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records dated since December 2, 2011.  As noted above, the record indicates that the Veteran receives treatment from the VAMC in Palo Alto, California.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, arrange for the Veteran to undergo a VA examination by an appropriate physician to determine the current nature and severity of his service-connected right hand disability. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected right hand disability, including any manifestations not contemplated by the rating criteria.  The current manifestations should be expressed, if feasible, in terms of mild, moderate, or severe incomplete paralysis, or complete paralysis.  

The examiner should also comment on whether the Veteran's right hand disability has a functional impairment such that no effective function remains other than that which would equally well served by an amputation with prosthesis.

Further, the examiner should render a retrospective medical opinion regarding the nature and severity of the Veteran's service-connected right hand disability from March 11, 2010, the date he filed his claim for an increased rating.  Specifically, the examiner should indicate whether there has been any change(s) in severity of his right hand disability since March 11, 2010.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.

A clearly-stated rationale for any opinion offered should be provided.  If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

3.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


